DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7, 9-14, 16-20 and 23-27 are pending.

PROSECUTION REOPENED
In view of the Appeal Brief filed on 06/07/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JASON B DUNHAM/           Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                             



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7, 9-14, 16-20 and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 2-7, 20 and 23-25 are drawn to a method for generating a risk-level index associated with weather-related conditions and one or more health conditions which is within the four statutory categories (i.e. process).   Claims 9-14 and 26 are drawn to a device for generating a risk-level index associated with weather-related conditions and one or more health conditions which is within the four statutory categories (i.e. manufacture).  Claims 16-19 and 27 are drawn to a system for generating a risk-level index associated with weather-related conditions and one or more health conditions which is within the four statutory categories (i.e. machine).
Claim 23 of Group 1 (claims 2-7, 9-14, 16-20 and 23-27) recites a method for generating a final personalized risk level index, for an individual user, associated with a combination of different weather and environment- related conditions and the individual user's personal sensitivity in relation to one or more health conditions, comprising: 
using satellite or sensor measurement data that measures the different weather and environment-related conditions, wherein these conditions as represented collectively are mapped to a predetermined threshold and the combination is assigned an initial risk level based on the predetermined threshold; 
storing information about symptoms experienced by the individual user for the one or more health conditions which represents their individual sensitivity to the different weather and environment-related conditions and the combination, thereof, at the time a symptom is recorded; 
determining, using information gained by associating symptoms with the different weather and environment-related conditions and one or more prevailing risk factors associated with the one or more health conditions, the final personalized risk level index for the one or more health conditions associated with the individual user's exposure to the combination of different weather and environment-related conditions; and 
outputting, at a user device, an indication of the final personalized risk level index, wherein the final personalized risk level index is a number associated with their personal exposure to the combination of different weather and environment-related conditions for the one or more health conditions which is personalized based on the stored information about symptoms, wherein the outputting step further comprises outputting an impact summary for the prevailing factors and/or daily recommendations based on the final personalized risk level index and the one or more health conditions.
The bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept and/or a certain method of organizing human activity because it recites mathematical relationships, formulas, equations, and/or mathematical calculations and/or fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any underlined limitations not identified above as part of abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 9-14, 21, 16-19 and 24-27 is identical as the abstract idea for Claims 2-7 and 23 (Group I), because the only difference the claims is they are directed towards different statutory categories.
Dependent Claims 2-6, 9-14, 16-20 and 24-25 include other limitations, for example Claim 2, 9 and 17 recite wherein the at least one sensor includes one or more air quality sensors which sense one or more of ground level ozone, particle pollution, carbon monoxide, sulfur dioxide and nitrogen dioxide, Claims 3 and 10 recite wherein the at least one sensor includes a pollen sensor, Claims 4 and 11 recite wherein the at least one sensor includes a temperature sensor, Claims 5 and 12 recite wherein the at least one sensor includes a humidity sensor, Claims 6, 13 and 18 recite wherein the step of determining further comprises: calculating the risk level index calculated as Risk level = f(air quality, pollen count, temperature, and humidity), Claims 7, 14 and 19 recite calculating the risk level index as Risk Level =  f(air quality, pollen count, temperature, humidity, wind speed, wind direction, and outlook), Claim 20 recites wherein the step of determining further comprises: calculating the risk level index, wherein the risk level index is calculated as: Risk level = a(air quality) + b(pollen count) + c(temperature) + d(humidity) + e(wind direction) + f(wind speed) + g(outlook), wherein a, b, c, d, e, f, and g are weighting values which can be constants or variable functions, Claim 24 recites wherein for two or more health conditions, each combination is assigned an initial risk level for each of the two or more health conditions, where the assigned initial risk level for each combination is compared to determine a highest initial risk level, wherein the final risk level index is based on the highest initial risk level, and Claim 25 recites where the one or more health conditions are asthma and allergies, and the one or more prevailing risk factors are air quality, pollen count, air temperature, humidity, wind speed, wind direction, and weather outlook, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 23, 26 and 27.
Furthermore, Claims 2-7, 9-14, 16-20 and 23-27 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea and computer hardware, such as a processor and transceiver found in independent claims 8 and 15) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of user device, which amounts to merely invoking a computer (processor) as a tool to perform the abstract idea, e.g. see paragraphs [0046-0047] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of using sensors to measure a plurality of weather-related conditions, which amounts to mere data gathering and/or the recitation of outputting an indication of the risk level, which amounts to an insignificant application, see MPEP 2106.05(g)
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paragraphs [0019] and [0046-0047] of the Specification discloses that the additional elements (i.e. user device, sensors) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, outputting data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare/weather);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives sensor data related to weather conditions;
Dependent Claims 2-6, 9-14, 16-20 and 24-25 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than performing repetitive calculations (e.g. the calculating the risk level features of dependent Claims 6-7, 13-14, 18-19 and 20) or specifying the type of sensors used to collect weather-related data (e.g. wherein the sensor includes a pollen sensor of dependent Claims 2, 9 and 17) or further limiting the abstract idea (e.g., comparing the assigned initial risk level for each combination to determine a highest initial risk level and limiting the health conditions of dependent Claims 24-25.).  Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 2-7, 9-14, 16-20 and 23-27 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2-7, 9-14, 16-20 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gelissen (U.S. Pub. No. 2017/0360299 A1) in view of Fischer (U.S. Pub. No. 2014/0142456 A1).
Examiner notes that claim 23 is written first in the rejection as it is the first independent claim.  The remainder of the claims appear in the order presented. 

Regarding claim 23, Gelissen discloses a method for generating a final personalized risk level index, for an individual user, associated with a combination of different weather and environment-related conditions and the individual user's personal sensitivity in relation to one or more health conditions, comprising: 
using satellite or sensor measurement data that measures the different weather and environment-related conditions (Paragraph [0003] and [0066] discuss using weather and environmental data from weather sensors.), wherein these conditions as represented collectively are mapped (Paragraphs [0073-0074] and [0129] discuss referencing the interaction between geolocation data (which includes weather and environmental factors) on health data, construed as collectively mapping the conditions.); 
storing information about symptoms experienced by the individual user for the one or more health conditions which represents their individual sensitivity to the different weather and environment-related conditions and the combination, thereof, at the time a symptom is recorded (Paragraphs [0056], [0073-0074] and [0079] discuss storing the sensor data cross-referenced with weather/environmental data for one or more health conditions, such as asthma or diabetes (factors affecting blood sugar levels).  Paragraph [0063] discusses the data including a time stamp.); 
determining, using information gained by associating symptoms with the different weather and environment-related conditions and one or more prevailing risk factors associated with the one or more health conditions, the final personalized risk level index for the one or more health conditions associated with the individual user's exposure to the combination of different weather and environment-related conditions (Paragraph [0074] discusses determining a risk level for the user based on historical information related to their health condition with the environmental exposure, such as high pollen levels increasing allergy symptoms or temperature and barometric pressure affecting blood sugar levels.  Paragraphs [0069] and [0075] discuss providing a warning if there a risk based on health and environmental factors, such as “be careful—your blood pressure is high.”  See figure 13 showing risk levels for various weather or environmental factors.); and
outputting, at a user device, the outputting step further comprises outputting an impact summary for the prevailing factors and/or daily recommendations based on the final personalized risk level index and the one or more health conditions (See figure 13 showing risk levels for various weather or environmental factors.  Paragraphs [0069], [0075], [0118] and [0141] discuss providing a warning if there a risk based on health and environmental factors, such as “avoid running today—dangerously high pollen counts!” construed as providing a finalized risk recommendation if there is a risk based on health and environmental factors, to a user’s device.);
but Gelissen does not appear to explicitly disclose wherein there is a  predetermined threshold and the combination is assigned an initial risk level based on the predetermined threshold; 
outputting, at a user device, an indication of the final personalized risk level index, wherein the final personalized risk level index is a number associated with their personal exposure to the combination of different weather and environment-related conditions for the one or more health conditions which is personalized based on the stored information about symptoms.

Fischer teaches:
wherein there is a predetermined threshold and the combination is assigned an initial risk level based on the predetermined threshold (Paragraphs [0064] and [0072] discuss threshold counts for environmental factors, such as a predetermined particle count, for use in determining an overall risk score.),
outputting, at a user device, an indication of the final personalized risk level index, wherein the final personalized risk level index is a number associated with their personal exposure to the combination of different weather and environment-related conditions for the one or more health conditions which is personalized based on the stored information about symptoms (Paragraphs [0072] and [0075] discuss the overall risk score being calculated and a user interface for displaying information in a useful manner to the patient or caregiver.  Paragraph [0048] discusses using the data stored in the patient manager to determine the patient’s risk score and paragraph [0017] discusses managing a disease, such as asthma.) 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of the effective filing to date to modify Gelissen to include a predetermined threshold and outputting the finalized risk level index as a number, as taught by Fischer, in order to account for the patient’s specific triggers/sensitivities (Fischer, Paragraph [0075]).” 

Regarding claim 2, Gelissen discloses: 
wherein the at least one sensor includes one or more air quality sensors which sense one or more of ground level ozone, particle pollution, carbon monoxide, sulfur dioxide and nitrogen dioxide (Paragraph [0069] discusses the weather data including sensing carbon monoxide levels, construed as at least one air quality sensor.).

Regarding claim 3, Gelissen discloses:
wherein the at least one sensor includes a pollen sensor (Paragraph [0075] discusses obtaining pollen levels.).  

Regarding claim 4, Gelissen discloses wherein the at least one sensor includes a temperature sensor (Paragraph [0090] discusses a temperature sensor.  Paragraph [0011] also discusses temperature data, construed as coming from a temperature sensor.). 

Regarding claim 5, Gelissen discloses: 
wherein the at least one sensor includes a humidity sensor (Paragraph [0129] discuss the weather data including humidity data.).

Regarding claim 6, Gelissen discloses calculating the risk level index, wherein the risk level index is calculated as: Risk Level = f(air quality, pollen count, temperature, and humidity) (Paragraph [0069] discusses the weather/environmental data including carbon monoxide levels (construed as quality sensor), paragraph [0075] discusses using pollen levels, paragraph [0129] discusses the weather data including humidity data, and paragraph [0073] discusses using the temperature to determine risk.).  

Regarding claim 7, Gelissen discloses the step of determining further comprises 
calculating the risk level index, wherein the risk level index is calculated as: 
Risk Level = f(air quality, pollen count, temperature, humidity, wind speed, wind direction, and outlook) (The risk is determined using air quality (paragraph [0069] discusses using carbon monoxide levels), pollen count (paragraph [0075] discusses using pollen levels), temperature (paragraph [0073] discusses using the temperature, humidity (paragraph [0129] discusses the weather data including humidity data), wind speed (paragraph [0094] discusses using wind speed as an environmental input), wind direction (paragraph [0011] discusses using wind direction), and outlook (paragraph [0117] discusses using forecasts, construed as an outlook, to determine a user’s risk level.).
2025Attorney Docket No. 317EP.001US01
Claim 9 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 10 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 11 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 12 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 13 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Regarding claim 16, Gelissen discloses the system is part of a wearable or handheld device (Paragraph [0005] discusses the system including a wearable, such as an Apple Watch or FitBit (Paragraph [0049]).  

Claim 17 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 19 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Regarding claim 20, Gelissen discloses wherein the step of determining further comprises: calculating the risk level index, wherein the risk level index is calculated as: Risk level = a(air quality) + b(pollen count) + c(temperature) + d(humidity) + e(wind direction) + f(wind speed) + g(outlook) (The risk is determined using air quality (paragraph [0069] discusses using carbon monoxide levels), pollen count (paragraph [0075] discusses using pollen levels), temperature (paragraph [0073] discusses using the temperature, humidity (paragraph [0129] discusses the weather data including humidity data), wind speed (paragraph [0094] discusses using wind speed as an environmental input), wind direction (paragraph [0011] discusses using wind direction), and outlook (paragraph [0117] discusses using forecasts, construed as an outlook, to determine a user’s risk level), 
but Gelissen does not appear to explicitly disclose wherein a, b, c, d, e, f, and g are weighting values which can be constants or variable functions evaluating a function.
Fischer teaches wherein a, b, c, d, e, f, and g are weighting values which can be constants or variable functions evaluating a function f(air quality, pollen count, temperature, and humidity) (Paragraphs [0023], [0050], [0064] and [0072] discuss weighting the different parameters, including temperature, pollen count, humidity, and air quality, construed as using weighting values which can be constants or variable functions.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gelissen to include using weighting values, as taught by Fischer, in order to determine personalized patient risk, for example, “if the patient (or caregiver) has indicated in the profile that cold temperature is more likely to lead to an asthma attack than high pollen counts, the temperature values of the indoor and outdoor data may be given greater importance when determining the risk score (Fischer, paragraph [0072]).”

Regarding Claim 24, Gelissen does not appear to explicitly disclose wherein for two or more health conditions, each combination is assigned an initial risk level for each of the two or more health conditions, where the assigned initial risk level for each combination is compared to determine a highest initial risk level, wherein the final risk level index is based on the highest initial risk level.

Fischer teaches wherein for two or more health conditions, each combination is assigned an initial risk level for each of the two or more health conditions, where the assigned initial risk level for each combination is compared to determine a highest initial risk level, wherein the final risk level index is based on the highest initial risk level (Paragraphs [0055] and [0072] discuss monitoring for various diseases, such as asthma and diabetes (glucose levels), and weighting risks/triggers for each based on the patient profile.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Gelissen to include two or more conditions, as taught by Fischer, in order to determine personalized patient risk, for example, “if the patient (or caregiver) has indicated in the profile that cold temperature is more likely to lead to an asthma attack than high pollen counts, the temperature values of the indoor and outdoor data may be given greater importance when determining the risk score (Fischer, paragraph [0072]).”

Regarding Claim 25, Gelissen discloses where the one or more health conditions are asthma and allergies (Paragraph [0074] discuss asthma and allergy conditions considered when determining risk.), and the one or more prevailing risk factors are air quality, pollen count, air temperature, humidity, wind speed, wind direction, and weather outlook (Paragraphs [0069] and [0074-0075] discuss providing a warning if there a risk based on health conditions and environmental factors, such as “avoid running today—dangerously high pollen counts!,” which would impact someone with allergies but not necessarily someone with low blood pressure.  The user’s risk is determined using air quality (paragraph [0069] discusses using carbon monoxide levels), pollen count (paragraph [0075] discusses using pollen levels), temperature (paragraph [0073] discusses using the temperature, humidity (paragraph [0129] discusses the weather data including humidity data), wind speed (paragraph [0094] discusses using wind speed as an environmental input), wind direction (paragraph [0011] discusses using wind direction), and outlook (paragraph [0117] discusses using forecasts, construed as an outlook, to determine a user’s risk level)). 

Claim 26 recites substantially similar limitations as those already addressed in claim 23, and, as such, is rejected for similar reasons as given above.  Claim 26 further recites a processor and a user device, which is disclosed by Gelissen, paragraph [0019].  

Claim 27 recites substantially similar limitations as those already addressed in claim 23, and, as such, is rejected for similar reasons as given above.  Gelissen discusses receiving data from various sources in addition to sensors in at least paragraphs [0003] and the system including transceivers (Paragraph [0104]).

Response to Arguments
This response to arguments is in response to the Appeal Brief.  
101 Rejection
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed towards an abstract idea citing to data from sensors (Brief, page 8).  The sensors are considered additional elements, and the claims merely require the use of the data from the sensors.  The sensors are recited at a high level and they perform their intended function.
Examiner maintains that the claims are directed to an abstract idea.  The claims are calculating a risk level, which clearly recites/includes a mathematical concept, and the claims are calculating a risk score in order to recommend an action for a person to take (such as don’t go outside today due to conditions in your area), which is organizing human activity.  
Applicant further argues that their claims are tied to a particular machine (Brief, page 9). The instant specification does not disclose specifics of a computer and simply refers to a processor.  There is no improvement to the computer itself.   Any improvement that results from the claim is improving the abstract idea rather than the computer itself.  
MPEP § 2106.04(d)(I) states limitations that the courts have found indicative of an additional element (or combination of elements) may have integrated the exception into a practical application include:
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
There are no such limitations present in the identified additional element that result in a practical application. 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed
in MPEP § 2106.05(g); and
Generally linking the use of a judicial exception to a particular technological
environment or field of use, as discussed in MPEP § 2106.05(h).
	As indicated above, the additional elements amount to mere instructions to apply an exception – for example, the recitation of user device, which amounts to merely invoking a computer (processor) as a tool to perform the abstract idea, e.g. see paragraphs [0046-0047] of the present Specification, see MPEP 2106.05(f) and/or add insignificant extra-solution activity to the abstract idea – for example, the recitation of using sensors to measure a plurality of weather-related conditions, which amounts to mere data gathering and/or the recitation of outputting an indication of the risk level, which amounts to an insignificant application, see MPEP 2106.05(g).
Applicant further asserts that the sensors “do not seem to involve abstract subject matter nor are they generic computing devices (Brief, page 10).”  Examiner asserts (as indicated in the above rejection) that the sensors collecting data is merely extra-solution activity, specifically pre-solution activity, that does not result in a practical application or significantly more than the abstract idea itself.  
Applicant further asserts that the “claimed combinations provide improvements in technology and incorporate a practical application” asserting that “there is a need to quickly and accurately obtain and report information to a user (Brief, page 10).”  This is not indicative of a technical solution.  The additional elements recited in the claims do not rise to the level of a technical solution.  Furthermore, the problem being solved is not technical, rather it is business problem particular to the field of healthcare (alerting patients to risk based on environmental conditions and their history).  Examiner maintains that any improvement resulting from the claims is to the abstract idea itself. 
Examiner notes that novelty and non-obviousness are separate inquiries from subject matter eligibility.  See MPEP § 2106.
Therefore, the claims remain rejected as being directed towards an abstract idea without a practical application or significantly more than the abstract idea itself. 
103 Rejection
Examiner has re-opened with a new grounds of rejection, rendering the arguments moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686